 I)t((ISI()ONS O1: NAIONAL I.ABOR RELATIONS BOARDOur-Way, Inc. and Maxey Cox. ('ase 10-('A 13696August 15. 1979DE('ISION AND ORDERBY (IIAIRMAN FANNING ANt) MI:MIBERS PNII.I.()AND TRUESDAI FOn May 25. 1979, Administrative Law Judge Don-ald R. Holley issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and Respondent filedlimited cross-exceptions, an answering brief, and a"Motion to Strike Counsel for the General Counsel'sExceptions Brief."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, briefs, andmotion' and has decided to affirm the rulings,2find-' On June 18. 1979, the General Counsel filed timely exceptions and asupporting brief with the Board, along with a certificate of service assertingthat copies of the exceptions and brief were served on the parties. On July 2.1979. Respondent filed its limited cross-exceptions and a brief in oppositionto counsel for General Counsel's exceptions brief with the Board concur-rently with a motion to strike. In its motion to strike Respondent asserts thatit was not served with a copy of the General Counsel's exceptions as requiredby Sec. 102.46(j) of the National Labor Relations Board Rules and Regula-tions. Series 8. as amended. and that the General Counsel's supporting brief.which apparently was properly served on Respondent, must therefore bedisregarded by the Board inasmuch as it refers to exceptions not properlyserved on the parties. On July 16. 1979. the General Counsel filed a responseto Respondent's motion to strike with the Board, in which he asserted that hehad served Respondent with another copy of the exceptions on July 3, 1979.immediately upon receipt of Respondent's motion to strike. Respondent hasfiled no further motions or responses with the Board since that time. Respon-dent does not contend that it has suffered any prejudice due to the allegedfailure to promptly serve the exceptions, and it is clear rom a reading ofRespondent's timely answering brief that its receipt of the General Counsel'ssupporting bnrief enabled it to respond fully to all of the issues raised by theGeneral Counsel's exceptions. Further, under Sec. 102.112 of the Board'sRules and Regulations, mere failure of service upon a party does not neces-sarily vitiate exceptions which have been properly filed with the Board wherethe Board withholds "any ruling on the subject matter ... until after servicehas been made and the served party has had reasonable opportunity torespond." See Cameron Iron Works, Inc., 235 NLRB 287 (1978). Respon-dent's motion to strike the General Counsel's brief is therefore denied.2 The General Counsel contends that the Administrative Law Judge erredby considering only facts adduced at the hearing in this case which occurredduring the 6-month period preceding the service of the charge to determinewhether Respondent violated the Act. Although the Administrative LawJudge did make several very broad statements in his Decisions indicatingthat he would on) consider facts adduced within the 6-month period preced-ing the service of the charge, he did. however, as requested by the GeneralCounsel, take judicial notice for background purposes of the Board's deci-sion In Our-Way, Inc./Our-Wav Machine Shop. Inc., 238 NLRB 209 (1978).In that case. the Board found that this same Respondent had violated Sec.8(a) 1 and (3) of the Act by laying off Maxey Cox. the Charging Party inthis case. in October and November 1976 and had violated Sec. 8(a) ), (3).and (4) of the Act by issuing warning slips to Cox and suspending Coxduring June and September 1977. Further, it is apparent from a reading ofhis Decision that the Administrative Law Judge actually considered the find-ings of fact in the prior Board decision as background evidence in making hisings,3 and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint be, and it hereby is, dismissedin its entirety.conclusions in this case. Thus, his Decision contains a section entitled "Back-ground," which is devoted solely to a discussion of the previous Board deci-sion, wherein he stated that he had reviewed that decision and in which hesummarized the findings in the previous decision regarding Cox.It is well established that under Sec. 10(b) of the Act the Board may notgive independent and controlling weight to events occurring more than 6months before the filing and service of the charge: however, evidence as tosuch events may be considered as background to explain ambiguous andequivocal conduct occurring within the 10(b) period or to shed light onRespondent's motivation where Respondent has failed to establish bona fidebusiness reasons for its conduct. Tupco, Division of Dart Industries, Inc., 216NLRB 1046, fn. 1 (1975), enfd. 525 F.2d 692 (5th Cir. 1975): Paramount CapManufacturing Company, 119 NLRB 785, 787 (1957). enfd. 260 F.2d 109 (8thCir. 1958).In adopting the Administrative Law Judge's Decision in this case. we donot rely upon his overbroad statements regarding the consideration andweight given to events occurring outside the 10(b) period. Rather, we havecarefully scrutinized the record in this case and the Board's findings regard-ing Cox in the previous case. and we have concluded that the General Coun-sel did not make a prima jcie case that Respondent discriminated againstCox when it laid him off on January 27. 1978. Thus. we agree with theAdministrative Law Judge that the evidence indicates that Cox was treatedsimilarly to. if not more favorably than. the other seven employees in hisdepartment who were laid off at the same time he was. Finally. since Re-spondent had a legitimate business reason for laying off the employees in thisdepartment. there is no need to rely on the evidence of animus towards Cox'sunion activities from the prior Board case to explain Respondent's conduct.In the Analysis and Conclusions section his Decision, the AdministrativeLaw Judge incorrectly stated that the 6-month period preceding the serviceof the charge in this case began on Februars 26, 1977. rather than on No-vember 26. 1977. We therefore correct this inadvertent error.DECISIONSTArEMENT OF THE CASEDONALI) R. HOLLEY, Administrative Law Judge: Upon acharge filed by Maxey Cox (herein Cox). on May 24. 1978.the Regional Director for Region 10 of the National LaborRelations Board (herein the Board). issued a complaintagainst Our-Way. Inc. (herein Respondent). on July 24.1978. alleging that Respondent violated Section 8(a)(4). (3).and (1) of the National Labor Relations Act. as amended(herein the Act), by placing Cox in layoff status during theperiod January 27. 1978. to March 7. 1978. rather thanretaining him in other available job positions during theperiod described. By answer which was timely filed. Re-spondent denied that it had engaged in the unfair laborpractices described in the complaint.Pursuant to notice the case was heard befire me in At-lanta. Georgia, on December 20 and 21. 1978. All partieswere afforded a full opportunity to participate in the hear-ing. Respondent and the General Counsel were afforded anopportunity to engage in oral argument at the conclusion of244 NLRB No. 38236 OUR WAY, INC.the hearing and have filed briefs subsequent to the close ofthe proceeding. Upon the entire record and from my obser-vation of the witnesses. I make the following:FINI)IN(S O() FA( II. JURISI)I( IONRespondent, a Georgia corporation. maintains officesand places of business located at Atlanta, Georgia, andTucker, Georgia, where it is engaged. inter alia, in the re-pair and rebuilding of air conditioning equipment, includ-ing compressors. During the calendar year preceding issu-ance of the complaint herein Respondent. in the course andconduct of the above-described business, purchased and re-ceived from suppliers located outside the State of Georgiagoods and services valued in excess of $50000. It is notdisputed and I find that Respondent is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.II. STATUS OF LABOR ORG(ANIZAII()NIt was admitted and I find that International Brother-hood of Firemen & Oilers. AFL-CIO herein the Union)., isa labor organization within the meaning of Section 2(5) ofthe Act.111. THE ALI.EGED UNFAIR AB()R PRA( II( ESA. BackgroundAt the outset of the hearing General Counsel requestedthe I judicially notice the Board's decision in Our-Way.Inc.,/Our-Wav Machine Shop, 238 NLRB 209 (1978) forbackground purposes. While I have reviewed that decisionand summarize certain relevant portions of it below. I willconsider only facts adduced within the 6-month period pre-ceding the service of the charge in the instant case to deter-mine whether Respondent has violated the Act as alleged inthe instant complaint.Administrative Law Judge Kaplan's Decision in theabove-mentioned case (adopted with minor charges nothere relevant by the Board), reveals that InternationalBrotherhood of Fireman & Oilers. AFL-CIO. commencedan organizational campaign at Respondent's Atlanta plantduring the summer 1976. and that campaign led to the con-duct of a Board-supervised election among Respondent'semployees on November 4 of that year. For the reasons setforth in his Decision Judge Kaplan found that Respondentengaged in numerous violations of Section 8(a)( 1). (3). and(4) of the Act during the union campaign. With specificregard to the alleged discriminatee in the instant caseMaxey Cox-Judge Kaplan found, with Board approval,inter alia. the following: that Respondent laid off Cox fordiscriminatory reasons on certain dates in October and No-vember 1976: that Respondent discriminatorily issuedwarning slips and thereafter suspended Cox and employeeJoe Lewis Smith for 3 days; and that Respondent violatedSection 8(a)(I) and (4) of the Act by discriminatorily issu-ing warning slips and thereafter suspending Maxey Cox be-cause he gave testimony under the Act.B. Facts idduced in the Insltant (shThe alleged discriminatee. Cox, was the on12 wintes totestify in the instant case. At the conclusion of the GeneralCounsel's presentation Respondent chose to rest ithoutcalling any witnesses to testify in its behalf. Cox's testimony,and the remaining record evidence are summarized below.Cox was hired by Respondent in August 1969. From hisdate of hire to November 1976 he was used as a warrant.inspector. In that position he primarily disassembled (toredown) Copeland refrigeration compressors and made writ-ten notations indicating which parts were defective if thecompressor was still under warranty.' In November 1976Cox's job as warranty inspector in the (Copeland depart-ment was eliminated. and he was demoted to a teardos nposition in the same department. which caused his rate todrop from $4.95 per hour to $4.16 per hour.2On November28. 1977. Cox was transferred to Respondent's Dunham-Bush department as a warranty inspector. and his hourlyrate went to $5.32 per hour.On January 27. 1978. the entire I)unham-Bush teardownsection. consisting of eight emplo,ees including Cox, was;laid off.' The employees involved were Ronnie Benford,Hewlett Parks, Frank Martin. James Ellis. Chester Busse.John Rucker, Warren Glenn, and Cox. Cox testified thatPlant Manager Charlie Askham informed the employees onthat date that they were running out of parts and '.erelaying employees off for a while for that reason?' Askamindicated at the time that he could not give the employees adefinite date of recall, that they should call back in 2 weeks.Cox testified that he called the personnel office 2 weekslater and was told to call back in 2 weeks. He called thepersonnel office a second time as instructed. and he wastold to call back in I week.On March 6. 1978, Cox went to Respondent's personneloffice and indicated that he desired to speak with a Ms.Finley. He was told by Finley's secretary that she was atthe Tucker plant. After discussion with the secretary Coxrequested a map which would guide him to the Tuckerplant. The secretary drew a map for Cox. and he left. Thatevening Finley called Cox's home and left a message thatCox should report back to work the next day. Cox indicatedthat he was worked steadily at Respondent since he wasrecalled on March 7, 1978.Cox testified on cross-examination that only three em-ployees were recalled from layoff to the Dunham-Bushteardown section.'Ronnie Benford. Frank Martin. andChester Bussey were not recalled. Hewlett Parks was re-called to a teardown position in the Copeland department.and James Ellis was recalled to an unspecified position.I Respondent remanufactures he compressors ofi other companies includ-ing Copeland. Dunham-Bush. and Carrier.2 Administrative Law Judge Kaplan found in he earlier case hatl hedemotion was lawfully accomplihshed.3 Cox indicated that he helieved some of the emplosees working in I)un-ham-Bush assembh were also laid off at the same time.' Cox estified that he, Joe ewis Smith, and Grads Wi lis usere ihe (Cope-land teardown emploees who eslitied during the earlier unlalir abor prac-tice hearing Smith and Willis were still emplosed n the (opelaln d ,sscmihl\department at he time of the lasoff in question afind the\ arkel 'shile theDunham-Bush teardlwn employees were in l.tff slu,'C (ox. John Rucker. and Warren Glenn237 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFor some unstated period of time after the three namedemployees were recalled from layoff to positions in theDunham-Bush department they performed odd jobs anddid not tear down compressors. When they did resume theirnormal teardown activities they did some teardown of Car-rier compressors.'At some time before the hearing in the instant case theDunham-Bush department was moved from an upstairs toa downstairs location, and at that time several Copelanddepartment employees were transferred to the Dunham-Bush department to restore the number of employees in theteardown section to eight, the prelayoff level.'The record reveals the remainder of the Copeland de-partment employees were transferred to the Tucker plant.Cox testified that he knew of no Dunham-Bush employeeswho were moved to the Copeland department and there-after sent to the Tucker plant.Cox testified that prior to the 1976 union campaign whenthere was insufficient compressor work he was assigned toany work he was capable of performing, including anythingfrom sweeping the floor to painting. In this regard. the Gen-eral Counsel emphasizes the fact that Respondent admittedparagraph 7 of the complaint, which alleges: "During thelay-off alleged in paragraph 6 above. Respondent refused toemploy its employee Maxey Cox for other available jobposition at Respondent's Tucker. Georgia facility."sAnalysis and ConclusionsThe charge in this case was filed by Cox on May 24.1978, and it was served on Respondent on May 26. 1978.Consequently, Section 10(b) of the Act precludes me frombasing any finding that Respondent violated the Act uponevents which occurred more than 6 months prior to theservice of the charge-February 26. 1977. I conclude thatthe General Counsel has failed to offer sufficient evidenceregarding events which occurred during the period Febru-ary 26. 1977. to May 26. 1978 (or thereafter), to prove thatCox was laid off from January 27. 1978, to March 7. 1978,for discriminatory reasons.In sum, this record reveals that Cox was promoted to theposition of warranty inspector in the teardown section ofRespondent's Dunham-Bush department on November 28,1977. Thereafter, on or about January 27, 1978, all eightemployees then employed in the Dunham-Bush teardownarea were simultaneously informed that they would be laidoff an indefinite period of time because Respondent wasrunning out of parts. At the same time it appears that someof the employees working in Dunham-Bush assembly were'Cox indicated that he simply helped tear down Carrier compressors andreceived warranty inspector pay when working on Carrier compressors.'Copeland department employees transferred to the Dunham-Bush de-partment included Grady Willis and Joe Lewis Smith. government witnessesin the former case. The Copeland department operated while Dunham-Bushdepartment employees were in layoff status.' The record fails to reveal the nature of the work performed at the Tuckerplant during the layoff under discussion.also laid off. Five of the teardown employees involved inthe layoff were never recalled to the Dunham-Bush tear-down operation. However. Cox and two other employeeswere recalled on March 7. 1978, and Cox has worked con-tinuously since that time. Although he has performed workother than warranty inspection he has continuously re-ceived warranty inspector's pay. While the General Counselcontends that Respondent should have transferred Cox toavailable work at Respondent's Tucker. Georgia. plantrather than lay him off, there has been no showing thatRespondent transferred any employees from the Atlantaplant to the Tucker plant to avoid laying them off. TheGeneral Counsel does not claim that the seven employeesother than Cox who were involved in the January March1978 layoff were discriminatorily treated.While the facts summarized above appear to compel aconclusion that Cox was treated more favorably than otheremployees during the period under discussion, the GeneralCounsel submits that I should find that Cox was laid off fordiscriminatory reasons because the Board's decision re-ported at 238 NLRB 209 reveals that Respondent engagedin repeated unlawful and discriminatory acts. man ofwhich involved Cox, during 1976 and 1977. Thus, the brietfsubmitted by the General Counsel consists largely of refer-ence to events which occurred outside the 10(b) period. Asindicated at the outset of this analysis, those acts of Re-spondent which occurred prior to February 26. 1977. can-not serve as the basis for a finding that Respondent unlaw-fully discriminated against Cox during the period January27, 1978, to March 7. 1978.Upon the entire record. I find that General Counsel hasfailed to prove that Respondent laid Maxey Cox off and/orfailed to transfer him to other work at its Tucker plantduring the period January 27. 1978. to March 7, 1978, fobrdiscriminatory reasons. Accordingly, I recommend that thecomplaint be dismissed.CON(CIL:SIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent has not engaged in conduct which vio-lates Section 8(a)(1) and (3) of the Act as alleged in thecomplaint.Upon the above findings of fact. conclusions of law, andthe entire record, and pursuant to Section 10(c) of' the Act.I hereby issue the following recommended:ORDER9The complaint is hereby dismissed.9 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.238